Citation Nr: 0639355	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  98-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from September 1997 and July 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The September 1997 rating decision denied the veteran's claim 
of entitlement to service connection for Meniere's disease.  
And, the July 1999 rating decision denied the veteran's 
claims of entitlement to service connection for PTSD and 
entitlement to a TDIU.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in September 2004.  She also testified at 
the RO before the undersigned Acting Veterans Law Judge 
(AVLJ) of the Board.  Transcripts of those proceedings are of 
record.  

The veteran's claim of entitlement to service connection for 
Meniere's disease was previously before the Board in January 
2000.  At that time, her claim was remanded in an effort to 
obtain the veteran's complete treatment records and to obtain 
a VA examination.

For the reasons indicated below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

The veteran is seeking entitlement to service connection for 
Meniere's disease and for PTSD.  She is also claiming 
entitlement to a TDIU rating.  After reviewing the veteran's 
claims folders, the Board concludes that additional 
development is necessary in resolving this matter.

In June 2006, the veteran appeared at a hearing at the RO 
before the Board.  Unfortunately, due to a tape malfunction, 
a complete transcript of the hearing could not be prepared.  
Under these circumstances, the RO should provide the veteran 
with a copy of the hearing transcript which was prepared, and 
ask the veteran if she desires a new hearing before the Board 
in this matter.

At the June 2006 Board hearing, the veteran testified that 
she had received regular medical treatment, including for 
Meniere's disease, beginning shortly after her discharge from 
the service and continuing thereafter.  Following her 
discharge in January 1982, she received treatment as a 
dependent of her former husband, a service member who was 
stationed at Fort Carson, Colorado.  She also reported 
receiving treatment as a dependent of her former husband 
other locations, including Augusta, Georgia and Oxford, 
Germany (1985-1991).  She claimed that this post service 
treatment was regular and ongoing.  A review of the record 
before the Board revealed treatment for the veteran beginning 
around 1992.  Because the additional treatment records 
referred to by the veteran may be useful in deciding the 
veteran's claims, these records are relevant and should be 
obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In addition, the Board finds that an additional VA 
examination is needed to determine if the veteran currently 
has Meniere's disease, and if so, whether this condition is 
related to her active duty service.  In this regard, the 
Board finds the current evidence of record to be inclusive as 
to whether the veteran currently has Meniere's disease.

Since the disposition of the veteran's claim of entitlement 
to service connection for Meniere's disease and PTSD could 
potentially impact the disposition of the claim of 
entitlement to a TDIU, and vice versa, the claims of 
entitlement to service connection for Meniere's disease and 
PTSD must be developed and adjudicated by the RO 
before further adjudicating the claim of entitlement to a 
TDIU.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  If the evidence establishes the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay statements alone may establish 
the occurrence of the claimed in-service stressor, in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but her alleged stressor is not combat 
related, her lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting her allegations.  See Zarycki at 98.

A review of the official military documentation contained in 
the veteran's claims file is unremarkable for evidence that 
she engaged in combat with the enemy during her service, as 
contemplated by VA regulations.  Her service personnel 
records show she served as an electronic warfare/signal 
intelligence voice interception trainee.  Her service records 
do not show she was awarded any medals or commendations 
denoting combat.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  More 
significantly, she does not allege combat status; that is not 
the basis of her claim.  Thus, there must be official service 
records or other credible supporting evidence objectively 
verifying her stressors.  See Cohen at 142.  See also Doran 
v. Brown, 6 Vet. App. 283, 288-291 (1994); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996). 

Note, however, that with regard to PTSD claims based on a 
personal assault in service (such as here, involving an 
alleged rape), evidence from sources other than the veteran's 
service records may be used to corroborate her account of the 
stressor incident, such as:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Examples of behavior 
changes may constitute credible evidence of a stressor, 
including:  a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  See 38 C.F.R. § 
3.304(f).

While the Board acknowledges that the veteran's service 
personnel records and service medical records have been 
obtained by the RO and associated with her claims file, the 
RO has not yet informed her that evidence from sources other 
than her service records or evidence of behavior changes may 
constitute credible supporting evidence of her personal 
assault and did not provide the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  In this regard, the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), has now been revised as to "Evidence of 
Stressors in Service", reads, in part, ... "[C]orroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources."  

Further, the Board observes that the veteran was provided 
with a VA examination in connection with her claim for 
service connection for PTSD.  However,  this examination is 
insufficient to determine whether there is a causal link 
between her current symptoms and a claimed stressor; indeed, 
the medical evidence currently of record is conflicting as to 
whether she even has PTSD.  See 38 C.F.R. § 3.304(f).  

The January 2003 VA examiner concluded that there was no 
evidence that the veteran had PTSD.  However, the VA examiner 
noted that the veteran's claims file was unavailable for 
review and that the veteran had a history of pre-service 
sexual abuse that may have caused "personality problems."  
He recommended an inpatient psychiatric evaluation in order 
to fully evaluation her history and current behavior and 
symptoms.   As a result, this examination is inadequate for 
rating purposes.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  
See also Owens v. Brown, 7 Vet. App. 429 (1995).  

VA medical records show diagnoses of PTSD, as does a letter 
from a psychologist at the VA medical center (VAMC).  
Nonetheless, her treating mental health care providers did 
not indicate what specific evidence of record supported this 
diagnosis, including how the DSM-IV criteria and symptoms 
were met, in light of the fact that the veteran had not been 
provided with an opportunity to submit additional evidence 
substantiating her alleged stressor and, as a result, there 
was no verified stressor of record.  See Swann v. Brown, 5 
Vet. App. 229, 232-33 (1993) (where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of the 
veteran's service).   Likewise, the psychologist's diagnosis 
of PTSD apparently was based on a history of stressor 
exposure as reported by the veteran, herself, and no 
objective evidence was used to make this determination on an 
independent basis.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  

Similarly, her medical records also indicate she has been 
diagnosed with depression, dissociative identity disorder, 
and generalized anxiety disorder.  She also has a history of 
sexual assault prior to her military service and a 
personality disorder, not otherwise specified.  So it is 
presently unclear exactly what psychiatric disorders she has 
and whether they are related to her military service.  
Accordingly, she should be provided a VA psychiatric 
examination to obtain a medical opinion indicating whether 
she has PTSD that is causally or etiologically related to her 
military service - including the alleged sexual assault.  
See 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should provide the veteran 
with a copy of the transcript from the 
Board's June 2006 hearing, and inform her 
that a complete copy of the transcript 
could not be prepared due to a recording 
malfunction.  The RO should also ask the 
veteran if she desires to have another 
hearing in this matter.  Should the 
veteran answer in the affirmative, the RO 
should schedule the veteran for the 
requested Board hearing following 
completion of the development noted 
herein.  


2.  The RO should have the veteran 
identify all VA and non-VA medical 
treatment providers who have treated her 
for Meniere's disease or any psychiatric 
problems, including PTSD.  The Board is 
particularly interested in treatment 
received from January 1982 to January 
1992, and since August 2005.  The RO 
should then obtain copies of the related 
medical records.  As for identified 
records prior to January 1992, the RO 
should be aware that the veteran was 
receiving treatment as a dependent of her 
former husband, who was in the service at 
the time.  If any request for records is 
unsuccessful, notify the veteran of this.
 
3.  Send the veteran a letter apprising 
her of the types of alternate evidence 
she may submit in support of her claimed 
inservice sexual assault.  The veteran 
must be given ample opportunity to supply 
additional information, evidence, and/or 
argument in response and to identify 
additional evidence for VA to obtain 
regarding this claim.  The RO should then 
obtain any referenced records and 
associate them with the other evidence 
in the claims file.  

4.  After completing the above, to the 
extent available, schedule the veteran 
for a VA examination by an appropriate 
specialist to determine whether she 
currently has Meniere's syndrome, and if 
so, whether the syndrome is etiologically 
related to service.  The entire claims 
folders and a copy of this REMAND should 
be made available to the physician prior 
to the examination.  All examination 
findings should be reported in detail, 
and the significance of relevant findings 
to a diagnosis of Meniere's syndrome 
explained.  The physician should review 
the evidence 
of record, and obtain any other tests 
necessary to render the requested 
opinions.  The opinion should explain the 
rationale of the conclusions reached.  

In would be helpful if the physician 
would use the following language in his 
or her ultimate conclusions as to service 
relationship in the opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).   
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not she has PTSD 
related to a confirmed stressor 
coincident with her military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
and the examiner must be instructed that 
only these events may be considered in 
determining whether exposure to a 
stressor in service has resulted in the 
current PTSD.  

If PTSD related to service is diagnosed, 
please indicate the specific stressor(s) 
supporting this medical conclusion.  The 
examiner should also note the diagnostic 
criteria utilized to support the 
diagnosis under DSM-IV and should comment 
upon what specific symptoms are 
attributable to PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  The veteran's claims 
files must be available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.

6.  Readjudicate the issues of 
entitlement to service connection for 
Meniere's disease and PTSD.  If any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  

7.  Then readjudicate the veteran's claim 
of entitlement to a TDIU.  If the benefit 
sought is not granted, send her and her 
representative a supplemental statement 
of the case and provide the requisite 
time to respond before returning the 
claim to the Board for further appellate 
consideration, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of her until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).







